DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "gas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2013/0109765 A1) in view of WO 93/23709 (hereinafter WO’709).
With respect to claim 1, Jiang teaches a method of producing jet fuel and/or diesel fuel from carbonaceous material (para. [0087]), the method comprising:
(a) providing a source of carbonaceous material (para. [0062]);
(c) after step (b), reacting the carbonaceous material with steam and carbon dioxide in an endothermic reaction (para. [0010], [0038]) to produce a product gas which includes at least some carbon dioxide (para. [0076]-[0077] and [0085]);
(d) after step (c), cooling the product gas in a heat exchanger/(in heat recovery apparatus generating steam) (para. [0076]);
(e) after step (d), scrubbing the product gas in a scrubber (para. [0076] and [0143]);
(f) after step (e), compressing (in compressor (370)) the product gas (para. [0065] and [0076]);
(g) after step (f), removing carbon dioxide from the product gas (para. [0013] and [0076]), and recycling at least a portion of the removed carbon dioxide as a reactant in step (c) (para. [0024], [0077] and [0085]);
(h) after step (g), reacting the product gas with a catalyst to produce one or more Fischer Tropsch products including tail gas (para. [0078]-[0081]);
(i) after step (h), upgrading/(in product upgrader (480)) the one or more Fischer Tropsch products to produce said jet fuel and/or diesel fuel plus naphtha (para. [0087]); and
recycling at least a portion of the tail gas produced in step (h) as a fuel source to create heat for the endothermic reaction in step (c), and/or recycling at least a portion of the naphtha produced in step (i) as a fuel source to create heat for the endothermic reaction in step (c) (para. [0078]-[0079]).
	Jiang fails to teach (b) after step (a), densifying said carbonaceous material.  WO’709 teaches densifying/compacting feed material prior to feeding into a furnace in order to provide an effective seal between the furnace reaction chamber and the external environment (Abstract).
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to densify said carbonaceous material after step (a) in the method of Jiang, as taught by WO’709, in order to provide an effective seal between the furnace reaction chamber and the external environment.
With respect to claim 2, Jiang teaches recycling both tail gas produced in step (h) and naphtha produced in step (i), as fuel sources to create heat for the endothermic reaction in step (c) (para. para. [0078]-[0079], [0088], [0101] add [0102]).
With respect to claim 4, Jiang teaches introducing at least a portion of the tail gas produced in step (h) along with an oxygen-containing gas, into at least one heat exchanger; combusting the tail gas and the oxygen-containing gas within the heat exchanger to form a combustion stream; and indirectly transferring heat from the combustion stream to the reactants in step (c) to effectuate said endothermic thermochemical reaction (para. [0092]-[0096] and [0101]).
With respect to claim 5, Jiang teaches introducing at least a portion of the naphtha produced in step (i)/(hydrocarbon-laden stream produced downstream of the DFB indirect gasifier) (para. [0101]) along with an oxygen-containing gas/(air) (para. [0102]), into at least one heat exchanger/combustor (30); combusting the naphtha and the oxygen-containing gas within the heat exchanger/combustor (30) to form a combustion stream; and indirectly transferring heat from the combustion stream to the reactants in step (c) to effectuate said endothermic thermochemical reaction (para. [0092]-[0096] and [0101]-[0102]).
With respect to claim 6, Jiang teaches wherein the feed comprises less than about 10 volume percent steam (para. [0027]), and seeks to reduce the amount of steam used (para. [0049]-[0050]), and teaches wherein n step (c), reacting the steam with the carbonaceous material at a steam to carbonaceous material weight ratio in the range of about 0.125:1 to about 3:1/(based on the superficial velocity of steam being at a range of 0.5 ft/s – about 10 ft/s (para. [0132]) and based on the superficial velocity of carbonaceous material being at 15-45 ft/s, (para. [0131]), (steam : carbon = 10/15 : 15/15 = 0.67 : 1) which reads on the instantly claimed range of “about” 0.125 : 1 to about 3:1.
With respect to claim 9, Jiang teaches in step (c), reacting the steam with the carbonaceous material (para. [0010] and [0038]) in the presence of a particulate heat transfer material (para. [0064]), wherein the particulate heat transfer material promotes the endothermic reaction between the carbonaceous material and steam (para. [0010] and [0038] and [0064]).
With respect to claim 10, Jiang teaches in step (c), providing indirect heat for the endothermic reaction by heating the carbonaceous material, steam, and carbon dioxide with a heat exchanger/(combustor (30)) (para. [0091]-[0096]).
With respect to claim 11, Jiang teaches combusting a fuel source in the heat exchanger to thereby indirectly heat the carbonaceous material, steam and carbon dioxide (para. [0091]-[0096]).
With respect to claim 12, Jiang teaches wherein: the fuel source includes natural gas (para. [0102]).
With respect to claim 13, Jiang teaches wherein: the fuel source includes flue gas (para. [0101]).
With respect to claim 14, Jiang teaches in step (c), reacting the steam with the carbonaceous material at a velocity range between 0.5 ft/s to about 10 ft/s (para. [0132]), which encompasses the instantly claimed range of 0.6 ft/s to about 1.2 ft/s to produce the product gas.
With respect to claim 15, Jiang teaches in step (c), reacting the steam with the carbonaceous material at a velocity is greater than 8 ft/s (para. [0132]), which encompasses the instantly claimed range of between 50 ft/s to about 300 ft/s to produce the product gas. 
With respect to claim 16, Jiang teaches in step (c), reacting the steam with the carbonaceous material in a plurality of stages/(multiple fluidization inlets) (para. [0059]).
With respect to claim 17, Jiang teaches wherein: the product gas produced in step (c) includes hydrogen and carbon monoxide (para. [0091]).
With respect to claim 18, Jiang teaches wherein: the product gas produced in step (c) includes one or more from the group consisting of benzene/gasoline, toluene, phenol, styrene, xylene and cresol (para. [0055], [0087])).
With respect to claim 19, Jiang teaches in step (c), converting carbon in the carbonaceous material at a carbon conversion rate between 30 to about 80% (para. [0131]), which overlaps with the instantly claimed range of 50% to 99%, when reacting the steam with the carbonaceous material to produce the product gas (para. [0010]).
With respect to claim 20, Jiang teaches in step (c), reacting the steam with 500 dry tons/day, which falls within the instantly claimed range of between 104 tons per day to 625 tons per day of carbonaceous material (para. [0104]).

Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2013/0109765 A1) in view of WO 93/23709 (hereinafter WO’709), as applied to claim 1 above, and further in view of Young (US 2013/0203142).
With respect to claim 3, Jiang as modified discloses all claim limitations as set forth above including reducing a pressure of the at least a portion of the carbon dioxide removed in step (g) to form a reduced-pressure carbon dioxide/(via the pressure swing adsorption unit wherein the pressure is reduced to release the separated carbon dioxide) (para. [0013], [0029] and [0051]) and teaches recycling the carbon dioxide to the gasifier as a fluidizing fluid (para. [0038]) but fails to teach mixing the reduced-pressure carbon dioxide with the carbonaceous material at a carbonaceous material to gas weight ratio that is less than about 50:1, prior to reacting in step (c).  Young teaches a method for reducing CO2 in a gaseous product stream by recycling CO2 to the reaction chamber along with steam and a carbon source such that the ratio of C/CO2 is between about 0.100 to 0.850, which reads on the instantly claimed range of less than about 50:1, in order to produce a syngas stream having a reduced amount of carbon dioxide (Abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide C/CO2 into the pyrolysis reaction chamber at a ratio of C/CO2 of between about 0.100 to 0.850 in modified Jiang, as taught by Young, in order to produce a syngas stream having a reduced amount of carbon dioxide. 
With respect to claim 7, Jiang as modified discloses all claim limitations as set forth above including in step (c), reacting the steam with the carbonaceous material in the presence of the carbon dioxide (para. [0010], [0038]), but fails to teach providing carbon dioxide at a carbon dioxide to carbonaceous material weight ratio ranging from greater than 0:1 to less than 1:1.232. Young teaches a method for reducing CO2 in a gaseous product stream by recycling CO2 to the reaction chamber along with steam and a carbon source such that the ratio of C/CO2 is between about 0.100 to 0.850, which overlaps with the instantly claimed range of greater than 0:1 to less than 1:1.232, in order to produce a syngas stream having a reduced amount of carbon dioxide (Abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide C/CO2 into the pyrolysis reaction chamber at a ratio of C/CO2 of between about greater than 0:1 to less than 1:1.232 in modified Jiang, as taught by Young, in order to produce a syngas stream having a reduced amount of carbon dioxide.
With respect to claim 8, Jiang teaches in step (c), reacting the steam with the carbonaceous material in the presence of an oxygen-containing gas/(CO2) (para. [0010], [0038]) but fails to teach providing an oxygen-containing gas/(CO2) to carbonaceous material weight ratio in the range of greater than 0:1 to less than 0.5:1. Young teaches a method for reducing CO2 in a gaseous product stream by recycling CO2 to the reaction chamber along with steam and a carbon source such that the ratio of C/CO2 is between about 0.100 to 0.850, which overlaps with the instantly claimed range of greater than 0:1 to less than 0.5:1, in order to produce a syngas stream having a reduced amount of carbon dioxide (Abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide CO2 into the pyrolysis reaction chamber at a ratio of carbon/CO2 of between about greater than 0:1 to less than 1:1.232 in modified Jiang, as taught by Young, in order to produce a syngas stream having a reduced amount of carbon dioxide.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2013/0109765 A1) in view of WO 93/23709 (hereinafter WO’709), as applied to claim 1 above, and further in view of CN 106635168 A (hereinafter CN’168 – see translation).
With respect to claim 21, modified Jiang discloses all claim limitations as set forth above but fails to teach in step (e), scrubbing the product gas to remove at least one from the group consisting of benzene, toluene, phenol, styrene, xylene and cresol.  CN’168 teaches a gasification furnace in which gasification reaction agents including steam and oxygen are added in combination with carbon dioxide waste gas, and teaches scrubbing and washing the converted gas to remove impurities such as tar, phenol, ammonia water (page 9, lines 5-20).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to scrub the product gas to remove at least one from the group consisting of benzene, toluene, phenol, styrene, xylene and cresol in step (e) of modified Jiang, as taught by CN’168, in order to remove such impurities from the product gas.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							9/14/2021Primary Examiner, Art Unit 1725